Mr. m. W. Graham
CountyAttorney
Ozona, Texas

Dear Mr. Graham:

                    Re: OpinionO-55
                        Delinquenttaxes

               This office is in receiptof ywz letterrequestingan
opinionas to whether the countyand state can enforcethe collectionof
delincluent
          taxes on land for years that such land was omittedfrom the
regulartax rolls.

               We refer you to Chapter11, Title I.22of the Revised
Civil Statutes,which providesfor the assesswnt of such properties
and collectionof the taxes thereonw?kthcertainexceptionsas set
forth in Article 7346.

                                    Yaws very truly

                              ATTORNEYGENERALOF TEXAS

                              s/ Glenn R. Lewis



                              By
                                   Glenn R. Lewis
                                      Assistant

GRL:n

APPROVED:

GERALD C. MANN
ATTORlVBYGENERALOF TEXAS